DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to an apparatus comprising: sub-drain select gate (sub-SGD) lines, each sub-SGD line coupled to a SGD of each string of a respective subset of the strings, and each sub-SGD line independently selectable from other sub-SGD lines to select the strings of its respective subset independently of other strings corresponding to other subsets, classified in class 365, subclass 185.17.
II.	Claims 11-24, drawn to a method of operating a memory block comprising: applying a first signal to a selected sub-source of the plurality of sub-sources and a second signal to other sub-sources of the plurality of sub-sources to perform a memory operation on a charge storage device of a string of the respective subset of the strings corresponding to the selected sub-source, classified in class 365, subclass 185.11.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the device can be use .
If applicant elects Invention I, then it is further restricted as follows:
This application contains claims directed to the following patentably distinct species: 

Species I – drawn to a an apparatus comprising: sub-drain select gate (sub-SGD) lines, each sub-SGD line coupled to a SGD of each string of a respective subset of the strings, and each sub-SGD line independently selectable from other sub-SGD lines to select the strings of its respective subset independently of other strings corresponding to other subsets, as shows in Fig. 3 as one embodiment, to which suggested claims 1-3 are drawn.

Species II – drawn to an apparatus comprising a block of memory cells, the block comprising: sub-bodies, each sub-body coupled to each string of a respective subset of the strings, and each sub-body independently selectable from other sub-bodies to select the strings of its respective subset independently of other strings corresponding to other subsets, as discloses in Fig. 33 as another embodiment, to which suggested claims 4-10 are drawn.

If applicant elects Invention I, then it is further restricted as follows:

Species III – drawn to a method of operating a memory block comprising: applying a first signal to a selected sub-source of the plurality of sub-sources and a second signal to other sub-sources of the plurality of sub-sources to perform a memory operation on a charge storage device of a string of the respective subset of the strings corresponding to the selected sub-source, as discloses in Fig. 5 as another embodiment, to which suggested claims 11-19 are drawn.

Species IV – drawn to a method of operating a memory block comprising: applying a first signal to a selected sub-SGD line of the plurality of sub-SGD lines and a second signal to other sub-SGD lines of the plurality of sub-SGD lines to perform a memory operation on a charge storage device of a string of the respective subset of the strings corresponding to the selected sub-SGD line, as discloses in Fig. 22 as another embodiment, to which suggested claims 20-24 are drawn.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHAN TRAN/Primary Examiner, Art Unit 2825